UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2431


RONALD I. PAUL,

                  Plaintiff – Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF TRANSPORTATION; PAUL D. DE
HOLCZER, individually and as a partner of the law firm of
Moses, Koon & Brackett, PC; G. L. BUCKLES, as Personal
Representative of the Estate of Keith J. Buckles and G. L.
Buckles individually personal representative Keith J.
Buckles; MICHAEL H. QUINN, Individually and as senior
lawyer of Quinn Law Firm, LLC; J. CHARLES ORMOND, JR.,
individually and as partner of the Law Firm of Holler,
Dennis, Corbett, Ormond, Plante & Garner; OSCAR K. RUCKER,
in his individual capacity as Director, Rights of Way South
Carolina Department of Transportation; MACIE M. GRESHAM, in
her individual capacity as Eastern Region Right of Way
Program     Manager    South     Carolina    Department     of
Transportation;   NATALIE   J.   MOORE,   in  her   individual
capacity   as   Assistant  Chief    Counsel,  South   Carolina
Department of Transportation,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:13-cv-01852-CMC)


Submitted:   April 30, 2014                  Decided:   May 14, 2014


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Ronald I. Paul, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Ronald I. Paul seeks to appeal the district court’s

order     adopting       the       magistrate      judge’s       recommendation             and

dismissing    his        42    U.S.C.       § 1983    (2006)        complaint        without

prejudice    and     the      order     denying    his    Fed.      R.   Civ.       P.   59(e)

motion.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,         28   U.S.C.    § 1292      (2012);     Fed.      R.    Civ.    P.

54(b); Cohen       v.    Beneficial       Indus.     Loan     Corp.,     337     U.S.      541,

545-46 (1949).       Because Paul may proceed with this action in the

district court by amending his complaint to provide specific

facts showing his entitlement to the relief he seeks, see Fed.

R. Civ. P. 8(a), the orders he seeks to appeal are neither final

orders nor appealable interlocutory or collateral orders.                                   See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).

            Accordingly,           we    dismiss      the     appeal       for      lack     of

jurisdiction.           We    grant     Paul’s    motions     to    file    supplemental

briefs and deny his motion for summary reversal, as amended.                                 We

also dispense with oral argument because the facts and legal

contentions    are      adequately        presented      in   the    materials           before

this court and argument would not aid the decisional process.



                                                                                    DISMISSED

                                             3